Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 08/11/2022 in which claims 1 and 9-27 are currently pending. Claims 1 and 17-27 are being examined while claims 9-16 are considered withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1 and 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (“Algorithm Description of Joint Exploration Test Model 7 (JEM 7)”) in view of Huang (US 2017/0244975).

As to claim 1, Chen teaches a video decoding method comprising:

determining a residual block of a chroma block from a bitstream; generating downsampled luma samples of a luma block corresponding to the chroma block from reconstructed luma samples of the luma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2);

determining, from the bitstream, information indicating one set of reconstructed neighboring luma samples to be used for generating downsampled neighboring luma samples of the luma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2);

generating the downsampled neighboring luma samples of the luma block based on the one set, indicated by the information, from among three available sets; determining reconstructed neighboring chroma samples corresponding to the downsampled neighboring luma samples of the luma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2);

determining parameters of a Cross Component Linear Model (CCLM) based on the reconstructed neighboring chroma samples and the downsampled neighboring luma samples; generating a prediction block of the chroma block from the downsampled luma samples of the luma block based on the parameters of the CCLM; and generating a reconstructed block for the chroma block based on the residual block of the chroma block and the prediction block of the chroma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2).

Chen does not teach determining, from the bitstream, information indicating one set to be used for generating downsampled neighboring luma samples of the luma block from among three available sets of reconstructed neighboring luma samples, wherein the three available sets include i) a set of reconstructed neighboring luma samples in left columns adjacent to the luma block, ii) a set of reconstructed neighboring luma samples in upper rows adjacent to the luma block, and iii) a set of reconstructed neighboring luma samples in the left columns and the upper rows adjacent to the luma block.

However, Huang teaches determining, from the bitstream, information indicating one set to be used for generating downsampled neighboring luma samples of the luma block from among three available sets of reconstructed neighboring luma samples, wherein the three available sets include i) a set of reconstructed neighboring luma samples in left columns adjacent to the luma block, ii) a set of reconstructed neighboring luma samples in upper rows adjacent to the luma block, and iii) a set of reconstructed neighboring luma samples in the left columns and the upper rows adjacent to the luma block (see FIGs. 5 and 6A-6C and [0061]-[0063]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen’s system with Huang’s system in order to further improve the coding efficiency associated with inter-component residual prediction (Huang; [0012]).

As to claim 24, Chen teaches a computer-readable non-transitory recording medium storing a bitstream for video data, wherein the bitstream includes encoded data for a residual block of a chroma block, and wherein the residual block of the chroma block is determined by an encoding process comprises (Page 1, Sections 1 and 2):

generating downsampled luma samples of a luma block corresponding to the chroma block from reconstructed luma samples of the luma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2);

encoding, into the bitstream, information indicating one set of reconstructed neighboring luma samples to be used for generating downsampled neighboring luma samples of the luma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2);

generating the downsampled neighboring luma samples of the luma block based on the one set, indicated by the information, from among three available sets; determining reconstructed neighboring chroma samples corresponding to the downsampled neighboring luma samples of the luma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2);

determining parameters of a Cross Component Linear Model (CCLM) based on the downsampled neighboring luma samples and the reconstructed neighboring chroma samples; generating a prediction block of the chroma block from the downsampled luma samples of the luma block based on the parameters of the CCLM; and determining the residual block of the chroma block based on the prediction block of the chroma block (Pages 10-12, Sections 2.2.4, 2.2.4.1, and 2.2.4.2).

Chen does not teach encoding, into the bitstream, information indicating one set to be used for generating downsampled neighboring luma samples of the luma block from among three available sets of reconstructed neighboring luma samples, wherein the three available sets include i) a set of reconstructed neighboring luma samples in left columns adjacent to the luma block, ii) a set of reconstructed neighboring luma samples in upper rows adjacent to the luma block, and iii) a set of reconstructed neighboring luma samples in the left columns and the upper rows adjacent to the luma block.

However, Huang teaches encoding, into the bitstream, information indicating one set to be used for generating downsampled neighboring luma samples of the luma block from among three available sets of reconstructed neighboring luma samples, wherein the three available sets include i) a set of reconstructed neighboring luma samples in left columns adjacent to the luma block, ii) a set of reconstructed neighboring luma samples in upper rows adjacent to the luma block, and iii) a set of reconstructed neighboring luma samples in the left columns and the upper rows adjacent to the luma block (see FIGs. 5 and 6A-6C and [0061]-[0063]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chen’s system with Huang’s system in order to further improve the coding efficiency associated with inter-component residual prediction (Huang; [0012]).

As to claim 20, the aforementioned claim is rejected similarly as claim 24.

As to claims 17, 21, and 25, Chen further teaches wherein a sampling format of the chroma block and the luma block is a YUV 4:2:0 format (Page 12, Section 2.2.4.2).

As to claims 18, 22, and 26, Chen further teaches wherein the number of downsampled neighboring luma samples of the luma block is equal to i) a sum of a width and a height of the chroma block, ii) twice the width of the chroma block, or iii) twice the height of the chroma block (Pages 10-11, Section 2.2.4).

As to claim 19, Chen further teaches determining, from the bitstream, information that specifies one downsampling filter to use for generating the downsampled neighboring luma samples of the luma block from among a plurality of available downsampling filters (Page 12, Section 2.2.4.2).

As to claims 23 and 27, Chen further teaches encoding, into the bitstream, information that specifies one downsampling filter to use for generating the downsampled neighboring luma samples of the luma block from among a plurality of available downsampling filters (Page 12, Section 2.2.4.2).

Response to Arguments

Applicant's arguments filed 08/11/2022 have been fully considered but they are moot in light of the new grounds of rejection presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482